UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7580


RONNIE A. VAUGHAN,

                  Plaintiff – Appellant,

             v.

C.O. WATTS, Augusta Correctional Center,

                  Defendant – Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:08-cv-00381-jlk-mfu)


Submitted:    January 13, 2009               Decided:   January 16, 2009


Before WILLIAMS,     Chief   Judge,   and   TRAXLER   and   KING,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Ronnie A. Vaughan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Ronnie A. Vaughan appeals the district court’s order

dismissing       his       42    U.S.C.     §    1983      (2000)    complaint.           We    have

reviewed the record and find no reversible error.                               Accordingly,

we   affirm          for    the       reasons     stated      by     the    district       court.

See Vaughan           v.    Watts,       No.      7:08-cv-00381-jlk-mfu              (W.D.       Va.

July 8, 2008).              Because       the     district         court’s    dismissal         was

Vaughan’s third strike under the Prison Litigation Reform Act,

28   U.S.C.      § 1915         (2000), *       Vaughan      may    not    proceed    in       forma

pauperis        in    any       civil    action       or    appeal    filed    while       he    is

incarcerated          or    detained      in     any    facility      unless    he    is       under

imminent        danger      of    serious        physical      injury.        See    28    U.S.C.

§ 1915(g) (2000).                We dispense with oral argument because the

facts     and    legal      contentions          are       adequately      presented       in    the

materials        before         the    court     and    argument      would    not     aid      the

decisional process.

                                                                                       AFFIRMED




      *
       See Vaughan v. Powell, No. 1:03-cv-898 (E.D. Va. January
24, 2005); Vaughan v. Jail Deputies, No. 1:00-cv-364 (E.D. Va.
August 8, 2000).



                                                  2